Title: To Benjamin Franklin from Arthur Lee and Ralph Izard, 18 February 1780
From: Lee, Arthur,Izard, Ralph
To: Franklin, Benjamin


Sir/
Paris 18th. feby. 1780
Being desirous of returning to america we request that the Alliance may be orderd to convey us thither. We are induced to desire this not only from a regard to our own safety but also from a sense of the dishonor it woud reflect on our Country to have persons returning from the employments we have filled in her service, made prisoners in trading Vessels or obliged to seek protection in neutral Ships & a circuitous voyage. No instance has hitherto occurred of public Ministers either coming or returning having been subjected to such unworthy resources.
We flatter ourselves too that this destination of the Alliance will be equally for the public interest, as it is more than probable she will be of greater service on our Coast than on that of France or in any other part of Europe.
We have the honor to be &ca

signd.
  A. Lee.
  Ralph Izard
To the Honble. Benjn. Franklin Esqr
